Title: Notes on Conversation with David M. Erskine, 9 November 1808
From: Jefferson, Thomas
To: 


                        
                            Nov. 9. 08. 
                        
                        Conversn with mr Erskine
                  he was much alarmed at the conversn out of doors looking like a decln of war with Gr. Br. 
                  he spoke (declaring that if he was an American he would so view the thing) as the most rational for us to let our commerce go out & take it’s chance, & that we should defend it against all equally, indeed he seemed to think it best we should declare against all. he said this would be viewed as so equal that no rancorous war would be waged by either & peace would be easy at any time. 
                  I told him there were but 3. alternatives. 1. war. 2. embargo 3. submission, and that no American would look a moment at the last. he agreed it. 
                  I told him I thot it possibe France mt. repeal her decrees as to us, yet I did not understand from mr Pinckny’s communcns that Engld. would ever then revoke her decree; he declared in the most explicit terms she would. I then explaind. that the French repeal mt only go to the high sea. he observed that he did not know that that wd produce a repeal from Engld, because the exclusion of her merchandise wd. remain. 
                  I observed to him that I thot Engld. operated on much by misrepresentns & from the errors of strangers who associated with but one party. he cleared himself of that, by saying he mixed much with both, & cd. not be supposed to have any interest but in coming at the truth & communicating it. 
                  I noted to him the tone in the conversn of mr Canning in the month of June when mr P. inferred the orders wd be revoked & the month of July when he was totally off. I intimated to him my suspicions that the Halifax exdpedn was intended to support a hoped insurrection in Boston. he protested at once decidedly agt. the error of that suspicion. that his govmt could not be so uninformed as to think of countenancing the taking adverse possen of a place they could not hold many days; & that assuredly they had not a single hostile view towards this country, & that the people of England were equally averse to a rupture with us. he spoke of the situation of Spain & that Bonaparte would soon be ousted there. lamented the state of the world & I joined him in that & said, that if either Bonaparte or his king were to die, we should have peace. he said the Pr. of Wales was as much an Anti-Bonapartian as any body. that he was persuaded there could be no safety in a peace with him which would let their navy go down & Bonaparte’s get up. I observed that went to a principle of external war. he sd no. that that danger would be lessened by Bonap’s death, or by such a spirit of insurrection in the North as had appeared in Spain.
                   I told him I was going out of the admn & therefore might say to him things which I would not do were I to remain in. I wished to correct an error which I at first thot his govmt above being led into from newspapers, but I apprehended they had adopted it, this was the supposed partiality of the admn & particularly myself in favr. of France & agt England. I observed that when I came into  the admn there was nothing I so much desired  as to be on a footing of intimate frdshp with England, that I knew as long as she was our friend no enemy could hurt; that I would have sacrificed much to have effected it & therefore wished mr King to have continued there as a favorable instrument. that if there had been an equal disposn on their part I thot it might have been effected; for altho’ the question of impressmt. was difficult on their side & insuperable with us yet had that been the sold question, we might have shoved along, in the hope of some compromise, that indeed there was a ground of accomodn which his ministry had on two occns yielded to for a short time, but retracted. that during the admn of mr Addington and the short one of mr Fox, I had hoped such a frdshp practicable, but that during all other admns I had seen a spirit so adverse to us that I now despaired of any change. that he might judge from the communicns now before Congress whether there had been any partiality to France, to whom he wd see we had never made the proposition to revoke the embargo immedly. which we did to England, and again that we had remonstrated strongly to them on the stile of mr Champagny’s letter, but had not to England on that of Canning equally offensive. that the letter of Canning now reading to Congress was written in the high ropes, & would be stinging to every American breast. he admitted mr. Canning wrote strongly, & spoke strongly always taking the highest ground. I told him it was an unhappy talent, that nothing enabled a man to get along in business so well as a smooth temper & smooth style. I observed that if we wished war with England as the Federalists charged us, & I feard his govmt might believe, nothing would have been so easy when the Chesapeake was attacked, & when even the fed. themselves would have concurred, but on the contrary that our endeavors had been to cool down our countrymen & carry it before their govmt. he said it would have been very unjust to have made an individual act the ground of war, which his govmt might & did disavow. I agreed to that. but added that the same class of men had committed & were in the habit of committing so many atrocious insults on us, that it was impossible not to feel them deeply that I did not charge his govmt with approving all this because I believed that they could not controul them, that the officers were allied to the highest families in the kingdom  were supported by such an aristocracy as that no minister dare move against one, unless he had acted as a coward & then the nation would support the minister in shooting him. he said I was much mistaken in supposing the govmt could not controul the officers of the navy: that there were such a multitude of applicants to enter the navy as placed the whole very much under the power of the govmt, & besides that they had such a number of officers beyond what they could employ as made it easy for a minister to leave any one unemployed.
                  I told him in the course of the conversn that this country would never return to an intercourse with Engld. while those orders of council were in force. in some part of it also I told him that mr Madison (who it was now pretty well seen wd be my successor, to which he assented) had entertained the same cordial wishes as myself  to be on a friendly footing with England. 
                  I committed all this to writing the moment mr Erskine left me. I have always expressed the substance & very often the very words & phrases expressed. they were however much more dilated than is here exprest on paper.
                        
                            
                        
                    